PER CURIAM.
We deny the petition for writ of certiorari on the authority of Lescher v. Dep’t. of Highway Safety & Motor Vehicles, 946 So.2d 1140 (Fla. 4th DCA 2006), and certify the same question that this court certified in Lescher:
Does the amendment to section 322.271(4), Florida Statutes, which eliminated hardship driver’s licenses effective July 1, 2003, violate the prohibition against ex post facto laws as to persons who could have applied for a hardship license before the amendment became effective?
SHAHOOD, C.J., FARMER and MAY, JJ., concur.